01/25/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 20-0232


                                      DA 20-0232
                                   _________________

 JAMES DAVID SIMPSON,

              Petitioner and Appellant,

       v.
                                                                   ORDER
 MUSSELSHELL COUNTY BOARD OF
 COUNTY COMMISSIONERS,

              Respondent and Appellee.
                                _________________

       Appellant has filed a motion for an extension of time to file his reply brief in the
referenced matter.
       IT IS ORDERED that the motion for extension is GRANTED. Appellant has until
February 19, 2021, within which to file his reply brief.
       No further extensions will be granted.




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                 January 25 2021